Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of claims have a flawed grammatical structure and the exact meaning is not clear; however, applicant may add the word “that” as shown below to overcome the rejection:
7. The headphone according to claim 2, wherein all of the plurality of cells that each have a hole communicated with the cavity are first cells each having the hole in the front surface of the baffle plate.  

8. The headphone according to claim 2, wherein all of the plurality of cells that each have a hole communicated with the cavity are second cells each having the hole in the back surface of the baffle plate.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tikander (US 10469939).
Regarding claim 1, Tikander teaches a headphone comprising: a speaker unit (speaker 105, col 4, ln 49-50, fig 1B); 5a baffle plate that supports the speaker unit (drive housing plate 307, col 5, ln 47); and an ear pad attached to a front surface of the baffle plate (earcup cushion 304, col 5, ln 37), wherein the baffle plate has at least one cell (tunable dampers 308, col 5, ln 46) having a cavity (dampers 1008 have a cavity as shown in fig 10B, col 9, ln 23-27; cavity portion C, col 9, ln 18-19); and a part of the at least one cell has a hole communicated with the cavity (neck portion N is a hole that is communicated with cavity C, col 9, ln 18-19 fig 10B), and the hole is provided in at least one of the front surface of the 10baffle plate (neck portion N is in front side of housing plate 1007, col 9, ln 24-27) and a back surface of the baffle plate opposite to the front surface.  
Regarding claim 2, Tikander teaches the headphone according to claim 1, wherein the baffle plate has a plurality of cells at different positions from each other (fig 10A).
Regarding claim 6, Tikander teaches the headphone according to claim 2, wherein in the baffle plate, the hole is provided in the cell located at a position of an antinode of standing waves generated in a space facing the baffle plate (inherent because every possible position in a headphone ear cup is located at an anti-node of some frequency).  
Regarding claim 7, Tikander teaches the headphone according to claim 2, wherein all of the plurality of cells that1 each have a hole communicated with the cavity are first cells each having the hole in the front surface of the baffle plate (fig. 10B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tikander.
Regarding claim 3, Tikander teaches the headphone according to claim 1.
Tikander does not explicitly teach the feature further comprising: a housing that covers the back surface of the baffle plate and surrounds a space together with the back surface of the baffle plate.  
One could argue that Tikander contemplated all of the cross-hatched volume behind the speaker driver in fig. 3 as filled with no air space. However, Tikander teaches that the invention is meant to be used in a “closed-back over-ear headphone” (Tikander, col 4, ln 41-43) so, even assuming that Tikander literally meant that the cross-hatching represents no back volume (to complement the disclosed “front volume”, Tikander, col 4, ln 11-16), it would be obvious that one of ordinary skill in the art might choose to user a back air volume of more than zero. The term “closed-back” has a specific meaning in the art and is sometimes also called, sealed, acoustic suspension, or infinite baffle and it is well-known that there is typically always a back volume of air. Accordingly , it would have been obvious to one of ordinary skill in the art to implement a back volume behind the driver housing plate/baffle as a matter of common sense.
Regarding claims 9 and 10, Tikander teaches the headphone according to claim 2, wherein the plurality of cells have a same size (claim 9) or different size (claim 10). While not absolutely inherent, it’s obvious as matter of common sense and understanding of one having ordinary skill in the art that the combined teachings of col 7, ln 33-38 of Tikander (about neck/cavity size relationship with frequency) and col 8, ln 16-22 of Tikander (about the tunable dampers can be tuned to a single frequency or different frequencies) is a clear suggestion that single frequency might mean all the same sizes (claim 9) and different frequencies might mean different sizes (claim 10).

Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tikander and Yoneyama (US 20200213703, IDS 3/4/22).
Regarding claim 4, Tikander teaches20 the headphone according to claim 2.
Although Tikander does not teach wherein the plurality of cells include a first cell having the hole in the front surface of the baffle plate and a second cell having the hole in the back surface of the baffle plate, Tikander teaches a plurality of cells (Tikander, col 9n, ln 44-47) and Yoneyama teaches a cell with a hole in the front surface of the baffle (13B1h is a hole in the front of the baffle, [0123], fig 13) and a hole in the back surface of the baffle (13B2h is a hole in the back of the baffle, [0123], fig 13).  If Tikander were modified to include two of the holes of fig 13 of Yoneyama as the examiner asserts would have been obvious, it would anticipate the claimed invention. It would have bene obvious to include two or three or more of the holes of figure 13 of Yoneyama in the baffle of Tikander since doing so is the use of a known technique (through holes, Yoneyama) to improve the similar device (array of tunable dampers, Tikander) in the same way.
Regarding claim 5, Tikander and Yoneyama teaches the headphone according to claim 4, wherein the plurality of cells include a third 25cell having the holes in both the front surface and the back surface of the baffle plate (a hypothetical third hole of fig 13 of Yoneyama added to Tikander according to the array teaching of Tikander (Tikander, col 9, ln 44-47) as modified in the rejection of claim 4.  
Regarding claim 8, Tikander teaches20 the headphone according to claim 2.
Although Tikander does not teach wherein all of the plurality of cells that2 each have a hole communicated with the cavity are second cells each having the hole in the back surface of the baffle plate Tikander teaches a plurality of cells (Tikander, col 9n, ln 44-47) and Yoneyama teaches a cell with a hole in the front surface of the baffle (13B1h is a hole in the front of the baffle, [0123], fig 13) and a hole in the back surface of the baffle (13B2h is a hole in the back of the baffle, [0123], fig 13).  If Tikander were modified to include two of the holes of fig 13 of Yoneyama as the examiner asserts would have been obvious, it would anticipate the claimed invention. It would have been obvious to include two or three or more of the holes of figure 13 of Yoneyama in the baffle of Tikander since doing so is the use of a known technique (through holes, Yoneyama) to improve the similar device (array of tunable dampers, Tikander) in the same way.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Added to show the claim is being interpreted with corrected wording.
        2 Added to show the claim is being interpreted with corrected wording.